DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 7/1/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered and are partially persuasive.
Regarding the objection to the Specification, noted on page 8 of the response, the amendments to the Abstract overcome the objection, which is withdrawn.
Regarding interpretation of claims 12 and 13 under §112(f), noted on page 8 of the response, the amendments to claims 12 and 13 address the grounds for such interpretation such that the interpretation of claims 12 and 13 under §112(f) is withdrawn.
Regarding the rejections of claim 2, 4-5, and 9 under §112(b), noted on page 9 of the response, the amendments to claims 2, 4-5, and 9 overcome the rejections, which are withdrawn.
Regarding the rejections of claims 1-16 under §101, Applicant’s arguments on pages 11-14 are not persuasive for the following reasons.
On page 11 of the response, Applicant contends that since the amended claims include a sensor for determining position information and a computing unit for determining a recipe sequence, the claims are not directed to a mental process per se.  The claimed sensor for determining position information is an optional element in each of independent claims 1, 12, and 13 and is therefore not part of a broadest reasonable interpretation of the claims.  Furthermore, the computing unit implements processing functions that are effectively equivalent to mental processes, such that the functions themselves are capable of being performed as mental processes.  Even if the sensor for determining position information was a limitation on the broadest reasonable interpretation of the claims, it would not render the function of “determining position information of at least the kitchen appliance or a user device” as incapable of being performed as a mental process.
On pages 11-12 of the response, Applicant contends that the claimed invention recites sufficient and substantial steps that integrate the abstract idea into a practical application.  In support, Applicant notes that the claims include a sensor for determining position information of a kitchen appliance or a user device or a network by which a network location of the kitchen appliance or the user device can be determined.  Again, it is noted that “a sensor” is recited as an optional feature that does not limit a broadest reasonable interpretation, and furthermore, the claims do not recite “a network” as a structural limitation.  However, as noted in the grounds of rejection presented for the purpose of clear and compact prosecution, “a sensor” is recited at a very high level of generality with its function solely related to determining the position information, which may be obtained in alternative ways as suggested by the claimed listing of alternative ways (via sensor or via network location) and which has no inter-operational relation to the fundamental abstract idea of determining a recipe sequence.  In other words, determining a recipe sequence neither affects nor is affected by the position being determined by a sensor as opposed, for example, to being simply known and input by a user.  Therefore, the computing unit and the sensor (assuming it was a required claim limitation) do not integrate the abstract idea into a practical application because they do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
On pages 12-14, Applicant contends that the claimed invention recites additional elements, and in particular a sensor for determining position information and a computing unit that determines a recipe sequence, that amount to significantly more than a judicial exception.  In support, Applicant notes that the claimed invention uses the computing unit and position sensor to automate both evaluation of health data and determination of a recipe sequence in a way that enhances a user’s efficiency in gathering information needed to make a recipe decision and in making the decision from a recipe sequence generated and presented as output.  Regarding the significance of position information, Applicant notes the utility of such information (e.g., used to determine whether the user has been active in sports or has visited certain restaurants, or to determine the local region to improve recipe suggestions accordingly).  The Examiner acknowledges that the automated determination of a recipe sequence that includes using sensor position data may provide many useful benefits.  The Examiner further acknowledges, as contended by Applicant on page 14, that the claimed invention goes beyond merely retrieving and analyzing data using a computer.  However, the Examiner notes that the sensor to determine position information is not part of a broadest reasonable interpretation.  Furthermore, the Examiner submits that even if the position sensor was part of the broadest reasonable interpretation, the use of a sensor to collect position information in which the relation between the sensor and determining a recipe sequence is merely generic data collection for subsequent processing by a generic computing unit, the additional elements are insufficient to render the claims as a whole significantly more than the judicial exception.
Regarding the rejections of claims 1-9 and 12-16 under §102 and claims 10-11 under §102, discussed on pages 15-17 of the response, the amendments to independent claims 1, 12, and 13 overcome the rejections, which are withdrawn.  However, new grounds for rejecting claims 1-9 and 12-16 under §103 as being unpatentable over Hoffman (DE 102017112855 A1) in view of Chon (US 2020/0280821 A1) are set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention in each of these claims is directed to the abstract idea judicial exception without significantly more.
Claim 12, representative of substantially similar method claim 1, recites:
“A kitchen appliance for at least partially automated processing of a recipe, comprising 
a food processor for processing ingredients, and 
a user interface for interaction with a user, 
wherein, 
the user interface is connected to an integrated control unit by means of which a method for food management with a kitchen appliance for at least partially automated processing of a recipe, comprising: 
Determining position information of at least the kitchen appliance or a user device by at least one of the following: 
a sensor configured to determine position information of the kitchen appliance, 
a sensor configured to determine position information of the user device, 
a network location of the kitchen appliance, or 
a network location of the user device,
Receiving user-specific health data that can be assigned to a user profile, 
Generating an evaluation of health data for the user profile by a computing unit, 
Determining a recipe sequence comprising several recipe suggestions determined at least based on the position information and the evaluation of the health data by the computing unit, and 
Outputting at least one of the recipe suggestions at the user interface of the kitchen appliance.”  
Representative claim 13 recites:
“A system for preparing food comprising:  4Atty Dkt. No.: BALS-059 USSN: 16/841,988 
a kitchen appliance, for at least partially automated processing of a recipe, comprising: 
a food processor for processing ingredients, and 
a user interface for interaction with a user,
wherein the kitchen appliance is configured to determine position information of at least the kitchen appliance or a user device by at least one of the following: 
a sensor configured to determine position information of the kitchen appliance, 
a sensor configured to determine position information of the user device, 
a network location of the kitchen appliance, or 
a network location of the user device, 
a storage unit in which a user profile and user-specific health data can be stored, and, 
a computing unit configured to produce an evaluation of the health data for the user profile and to determine a recipe sequence comprising several recipe suggestions determined at least based on the position information and the evaluation of the health data and output at least one of the recipe suggestions at the user interface of the kitchen appliance.”  
The claim limitations considered to fall within the abstract idea are highlighted in bold font above and the remaining features are “additional elements.”
Step 1 of the subject matter eligibility analysis entails determining whether the claimed subject matter falls within one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  Claim 1 recites a method, claim 12 recites an apparatus, and claim 13 recites a system, and therefore each falls within a statutory category.
Step 2A, Prong One of the analysis entails determining whether the claim recites a judicial exception such as an abstract idea. Under a broadest reasonable interpretation, the highlighted portions of claims 12 and 13 fall within the abstract idea judicial exception.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the highlighted subject matter falls within the mental processes category (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2).
Regarding claim 12, the recited functions:
“Determining position information of at least the kitchen appliance or a user device …”
“Receiving user-specific health data that can be assigned to a user profile, 
Generating an evaluation of health data for the user profile by a computing unit, 
Determining a recipe sequence comprising several recipe suggestions determined at least based on the position information and the evaluation of the health data …”, and 
“Outputting at least one of the recipe suggestions …,”
may be performed as mental processes.  Determining position information of at least the kitchen appliance or a user device may be performed by mental processes (e.g., observation, evlauation).  Receiving user-specific health data that can be assigned to a user profile may be performed by mental processes (e.g., observation).   Generation of an evaluation of health data for the user profile by a computing unit may be performed by mental processes (e.g., evaluation, judgment, opinion).  Determine a recipe suggestion based on the evaluation of health data may be performed via mental processes (e.g., evaluation, judgment, opinion).  Output of the recipe suggestion can also be substantially performed via mental processes (e.g., via pen and paper).  The type of high-level information analysis and deduction recited in these elements has been found by the Federal Circuit to constitute patent ineligible matter (see Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind).
Similar limitations, including “determine position information of at least the kitchen appliance or a user device” and “determine a recipe sequence comprising several recipe suggestions determined at least based on the position information and the evaluation of the health data” comprise a mental processes type abstract idea recited by independent claim 13.  Furthermore, 
“produce an evaluation of the health data for the user profile,”
may also be performed via mental processes (e.g., evaluation, judgment, opinion).  
Step 2A, Prong Two of the analysis entails determining whether the claim includes additional elements that integrate the recited judicial exception into a practical application. “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” (MPEP § 2106.04(d)).
MPEP § 2106.04(d) sets forth considerations to be applied in Step 2A, Prong Two for determining whether or not a claim integrates a judicial exception into a practical application. Based on the individual and collective limitations of claims 12 and 13 and applying a broadest reasonable interpretation, the most applicable of such considerations appear to include: improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)); and effecting a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)).
Regarding improvements to the functioning of a computer or other technology, none of the “additional elements” in either of claims 12 and 13 in any combination appear to integrate the abstract idea itself in a manner that technologically improves any aspect of a device or system that may be used to implement the highlighted step or a device for implementing the highlighted step such as a signal processing device, a generic computer, or a position sensing system.  The recited “computing unit” and the devices that may be used for determining position (“sensor configured to determine position information” or network location information itself) are recited at a high level of generality that has no operational influence on and is not operationally influenced by the processing of the health data and/or the position information in terms of determining the recipe sequence.
Regarding application of the judicial exception with, or by use of, a particular machine, the additional elements including “A kitchen appliance for at least partially automated processing of a recipe,  
a food processor for processing ingredients, and 
a user interface for interaction with a user, 
wherein, the user interface is connected to an integrated control unit by means of which a method is initiated for food management with a kitchen appliance for at least partially automated processing of a recipe” and “a user interface of the kitchen appliance” in claim 12 are configured and implemented in a conventional rather than a particularized manner of processing information (determining recipe information) and providing output information.  The “sensor configured to determine position information” is recited as an optional limitation and similarly is characterized in a conventional manner of data collection via sensor.  Similarly for claim 13, “a kitchen appliance, for at least partially automated processing of a recipe with a functional unit for processing ingredients,” “a user interface for interaction with a user,” “a storage unit in which a user profile and user-specific health data can be stored,” and “a computing unit” are configured and implemented in a conventional rather than a particularized manner of determining and providing recipe information.
Regarding a transformation or reduction of a particular article to a different state or thing, neither of claims 12 and 13 include any such transformation or reduction.  Each of claims 12 and 13 as a whole entails obtaining appliance/user device position information and heath data and applying generalized processing (evaluation) to the position and health data to determine a recipe suggestion with the additional elements failing to provide a meaningful integration of the abstract idea (observing and evaluating position and health data) in an application that transforms an article to a different state.  The additional elements represent extra-solution activity that does not integrate the judicial exception into a practical application because there is no manner in which the position detection features (a standard position sensor and/or network location information that could be obtained in the awareness of a user) and the computing unit that evaluates the health data integrate the abstract idea in a manner that results in a technological improvement.  In view of the various considerations encompassed by the Step 2A, Prong Two analysis, claims 12 and 13 do not include additional elements that integrate the recited abstract idea into a practical application.
Therefore, claims 12 and 13 are each directed to a judicial exception and require further analysis under Step 2B.
Regarding Step 2B, the additional elements in claim 12 appear to be generic and well understood as evidenced by the disclosures of Hoffman (DE 102017112855 A1), Nadendla (US 2019/0313844 A1), and Chon (US 2020/0280821 A1), each of which teaches a recipe determination appliance/system that is computerized (i.e., kitchen appliance programmed and instructions for implementing health data processing and including a user interface in support thereof) and includes a user interface for displaying or otherwise outputting results to a user (Hoffman FIG. 1 kitchen appliance 2 including microprocessor 20, control unit 12 and first display device 14; Nadendla FIG. 1, [0054]; Chon FIGS. 2 and 3, [0052], [0060], and [0064]).   Chon’s disclosed system further includes an electronic device 201 including processing means, user interface means, and a sensor 210 that configured to track position such as user position (FIG. 2, [0045]-[0046]).
Therefore, the additional elements are insufficient to result in the claim as a whole amounting to significantly more than the judicial exception.
Independent claims 12 and 13, and also claim 1 which includes substantially the same patent ineligible elements as claim 12, are therefore not patent eligible under §101.
Claims 2-11 and 16, which depend from claim 1, and claims 14-15, which depend from claim 13, provide additional features/steps which are part of an expanded algorithm that includes the abstract idea of claims 1, 12, and 13 (Step 2A, Prong One).  None of dependent claims 2-11 and 14-16 recite additional elements that integrate the abstract idea into practical application (Step 2A, Prong Two), and all fail the “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
Dependent claims 2-11 and 14-16 therefore also constitute ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (DE 102017112855 A1) in view of Chon (US 2020/0280821 A1).

As to claim 1, Hoffman teaches “[a] method for food management with a kitchen appliance (FIG. 1 kitchen appliance 2) for at least partially automated processing of a recipe (page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”; Abstract), comprising:”
 “Receiving user-specific health data that can be assigned to a user profile (FIG. 1 blood pressure sensor 26, movement sensor 30, and communication module 10; page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”; page 3, Description, paragraph beginning with “Wearable can be a smartwatch”), 
Generating an evaluation of the health data for the user profile by a computing unit (FIG. 1 microprocessor 20; page 3, Description, paragraph beginning with “In a preferred embodiment of the kitchen appliance, the at least one information”; page 3, Description, paragraph beginning with “If multiple pieces of information”; page 4, Description, paragraph beginning with “The information about at least one health characteristic”), 
Determining a recipe” “determined at least based on” “the evaluation of the health data by the computing unit (page 3, Description, paragraph beginning with “In a further embodiment of the method, information about the blood pressure”; page 4, Description, paragraphs beginning with “In a further embodiment of the method, at least one cooking recipe” and “In a second method step”), and 
Outputting at least one of the recipe suggestions at a user interface of the kitchen appliance (FIG. 1 display device 14; page 2, Description, paragraph beginning with “By means of the display device”; page 4, Description, paragraph beginning with “In a second method step”).”
Hoffman does not expressly teach “Determining position information of at least the kitchen appliance or a user device by at least one of the following: 
a sensor configured to determine position information of the kitchen appliance, 
a sensor configured to determine position information of the user device, 
a network location of the kitchen appliance, or 
a network location of the user device,” and further does not expressly teach 
determining a “recipe sequence comprising several recipe suggestions” determined at least based on “the position information and the evaluation of the health data.” 
Chon discloses a method for providing information such as recipe information including determining position information of a user device by a sensor configured to determine position information of the user device (FIG. 2 sensor 210 within electronic device 201, [0044]-[0045]).  Chon further teaches determining a recipe sequence comprising several recipe suggestions ([0065] disclosing that the user guide information may generate an advertisement associated with a meal menu) determined at least based on the position information and health data ([0064]-[0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Chon’s disclosed use of determining user position information and using position information to determine a recipe and/or recipe sequence (e.g., menu) with the method disclosed by Hoffman such that Hoffman’s method further includes “Determining position information of” “a user device by” “a sensor configured to determine position information of the user device” and determining a “recipe sequence comprising several recipe suggestions” determined at least based on “the position information and the evaluation of the health data.”   The motivation would have been to utilize the position information in addition to health information to determine a recipe that is suited to/available at the determined position as disclosed by Chon ([0064]).

As to claim 2, the combination of Hoffman and Chon teaches “[t]he method according to claim 1, 
wherein, 
at least the health data includes vitality data of a user, (Hoffman: page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”, health data includes blood pressure and heart rate)
or in that the generation of the evaluation includes a comparison of the health data with reference data 
or in that when generating the evaluation, a user response or a change in vitality of a user to a previous recipe suggestion is considered.  

As to claim 3, the combination of Hoffman and Chon teaches “[t]he method according to claim 1, 
wherein, 
the method includes the following step: 
Evaluating historical data of at least previously performed cooking methods or previously utilized foods, 
whereby at least the historical data are considered when determining the recipe suggestion, or that the method includes the following step: 
Determining position information of at least the kitchen appliance or a user, whereby at least the position information is considered when determining the recipe suggestion, or that the method includes the following step: 
At least partially automated processing of the recipe suggestion by the kitchen appliance (Hoffman: page 2, Description, paragraph beginning with “By means of the display device,” kitchen appliance displays recipe suggestion; page 3, Description, paragraph beginning with “In a further preferred embodiment of the kitchen appliance, a sensor for detecting,” kitchen appliance senses ingredient placement in comparison to recipe).”  

As to claim 4, the combination of Hoffman and Chon teaches “[t]he method according to claim 1, 
wherein, 2Atty Dkt. No.: BALS-059 USSN: 16/841,988 
determining the recipe sequence includes at least one of the following steps: 
Selecting a recipe from a recipe database on the basis of at least the evaluation of the health data, a user goal or a change in the vitality of a user (Hoffman: page 3, Description, paragraph beginning with “In a further embodiment of the method, information about the blood pressure”; page 4, Description, paragraphs beginning with “In a further embodiment of the method, at least one cooking recipe” and “In a second method step”), and 
Generating a recipe using the evaluation of at least the health data of a user goal or the change in vitality.”  

As to claim 5, the combination of Hoffman and Chon teaches “[t]he method according to claim 1, 
wherein, 
external reception of the health data by a device interface is possible (Hoffman: FIG. 1 communication module 10; page 4, Description, paragraphs beginning with “1 shows a kitchen appliance 2” and “The control unit twelve”), and external transmission of the health data is at least partially prevented (Hoffman: page 4, Description, paragraphs beginning with “1 shows a kitchen appliance 2” control unit 12 and communication module 10 implement controlled wireless communications thus preventing unintended transmission of any data).”  

As to claim 6, the combination of Hoffman and Chon teaches “[t]he method according to claim 1, 
wherein, 
the health data includes activity data of a user (Hoffman: page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”, health data includes sleep quality and calorie consumption) and the receiving of the health data comprises the following step: 
Recording activity data (page 3, Description, paragraph beginning with “In a further embodiment of the method, at least one user habit”).” 

As to claim 7, the combination of Hoffman and Chon teaches “[t]he method according to claim 1, 
wherein, 
the receiving of the health data occurs via a sensor unit (Hoffman: FIG. 1 blood pressure sensor 26, movement sensor 30, and communication module 10 within kitchen appliance 2; page 3, Description, paragraph beginning with “Wearable can be a smartwatch”).”  

As to claim 8, the combination of Hoffman and Chon teaches “[t]he method according to claim 1, 
wherein, 
the method comprises the following step: 
- Receiving of a user goal which is assignable to the user profile, whereby the user goal is considered when determining the recipe suggestion (Hoffman: page 3, Description, paragraph beginning with “Certain conditions may be predetermined”).”  

As to claim 9, the combination of Hoffman and Chon teaches “[t]he method according to claim 8, 
wherein, 3Atty Dkt. No.: BALS-059 USSN: 16/841,988
a recipe sequence (Hoffman: page 2, Description, paragraph beginning with “Cooking recipes are sequences”; page 4, Description, paragraph beginning with “Each cooking recipe comprises a sequence) is determined at least as a function of the health data, the position information or the user goal (Hoffman: page 3, Description, paragraph beginning with “In a further embodiment of the method, information about the blood pressure”; page 4, Description, paragraphs beginning with “In a further embodiment of the method, at least one cooking recipe” and “In a second method step”),
or in that the recipe sequence is modified as a function of a user response or a change in vitality of a user to a recipe suggestion of the recipe sequence.”  

As to claim 12, Hoffman teaches “[a] kitchen appliance (FIG. 1 kitchen appliance 2) for at least partially automated processing of a recipe (page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”; Abstract), comprising 
a food processor for processing ingredients (FIG. 1 kitchen appliance 2 including control unit 12, microprocessor 20, first vessel 16, and second vessel 18; page 2, Description, paragraph beginning with “By means of the display device”; page 3, Description, paragraph beginning with “In a further preferred embodiment of the kitchen appliance, a sensor”), and 
a user interface for interaction with a user (FIG. 1 control unit 12, microprocessor 20, and first display device 14), 
wherein, 
the user interface is connected to an integrated control unit (FIG. 1; page 4, Description, paragraphs beginning with “1 shows a kitchen appliance 2” and “The control unit twelve” display device 14, display device 16, microprocessor 20, and control unit 12 operably interconnected) by means of which a method is initiated for food management with a kitchen appliance for at least partially automated processing of a recipe, comprising:”
 “Receiving user-specific health data that can be assigned to a user profile (FIG. 1 blood pressure sensor 26, movement sensor 30, and communication module 10; page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”; page 3, Description, paragraph beginning with “Wearable can be a smartwatch”), 
Generating an evaluation of health data for the user profile by a computing unit (page 3, Description, paragraph beginning with “In a preferred embodiment of the kitchen appliance, the at least one information”; page 3, Description, paragraph beginning with “If multiple pieces of information”; page 4, Description, paragraph beginning with “The information about at least one health characteristic”), 
Determining a recipe” “determined at least based on” “the evaluation of the health data by the computing unit (page 3, Description, paragraph beginning with “In a further embodiment of the method, information about the blood pressure”; page 4, Description, paragraphs beginning with “In a further embodiment of the method, at least one cooking recipe” and “In a second method step”), and 
Outputting at least one the recipe suggestions at the user interface of the kitchen appliance (page 2, Description, paragraph beginning with “By means of the display device”; page 4, Description, paragraph beginning with “In a second method step”).”
Hoffman does not expressly teach “Determining position information of at least the kitchen appliance or a user device by at least one of the following: 
a sensor configured to determine position information of the kitchen appliance, 
a sensor configured to determine position information of the user device, 
a network location of the kitchen appliance, or 
a network location of the user device,” and further does not expressly teach 
determining a “recipe sequence comprising several recipe suggestions” determined at least based on “the position information and the evaluation of the health data.” 
Chon discloses a method for providing information such as recipe information including determining position information of a user device by a sensor configured to determine position information of the user device (FIG. 2 sensor 210 within electronic device 201, [0044]-[0045]).  Chon further teaches determining a recipe sequence comprising several recipe suggestions ([0065] disclosing that the user guide information may generate an advertisement associated with a meal menu) determined at least based on the position information and health data ([0064]-[0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Chon’s disclosed use of determining user position information and using position information to determine a recipe and/or recipe sequence (e.g., menu) with the method disclosed by Hoffman such that Hoffman’s kitchen appliance implements a method further including “Determining position information of” “a user device by” “a sensor configured to determine position information of the user device” and determining a “recipe sequence comprising several recipe suggestions” determined at least based on “the position information and the evaluation of the health data.”   The motivation would have been to utilize the position information in addition to health information to determine a recipe that is suited to/available at the determined position as disclosed by Chon ([0064]).

As to claim 13, Hoffman teaches “[a] system for preparing food (FIG. 1; page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”; Abstract) comprising:  4Atty Dkt. No.: BALS-059 USSN: 16/841,988 
a kitchen appliance (FIG. 1 kitchen appliance 2), for at least partially automated processing of a recipe (page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”), comprising: 
a food processor for processing ingredients (FIG. 1 kitchen appliance 2 including control unit 12, microprocessor 20, first vessel 16, and second vessel 18; page 2, Description, paragraph beginning with “By means of the display device”; page 3, Description, paragraph beginning with “In a further preferred embodiment of the kitchen appliance, a sensor”), and 
a user interface for interaction with a user (FIG. 1 display device 14; page 2, Description, paragraph beginning with “By means of the display device”; page 4, Description, paragraph beginning with “In a second method step”),” 
“a storage unit in which a user profile and user-specific health data can be stored (page 2, Description, paragraph beginning with “When the control unit is connected”; page 3, Description, paragraph beginning with “Wearable can be a smartwatch”), and 
a computing unit configured to produce an evaluation of the health data for the user profile (FIG. 1 microprocessor 20; page 3, Description, paragraph beginning with “In a preferred embodiment of the kitchen appliance, the at least one information”; page 3, Description, paragraph beginning with “If multiple pieces of information”; page 4, Description, paragraph beginning with “The information about at least one health characteristic”) and to determine a recipe” “determined at least based on” “the evaluation of the health data (page 3, Description, paragraph beginning with “In a further embodiment of the method, information about the blood pressure”; page 4, Description, paragraphs beginning with “In a further embodiment of the method, at least one cooking recipe” and “In a second method step”) and output at least one of the recipe suggestions at the user interface of the kitchen appliance (FIG. 1 display device 14; page 2, Description, paragraph beginning with “By means of the display device”; page 4, Description, paragraph beginning with “In a second method step”).  
Hoffman does not expressly teach “wherein the kitchen appliance is configured to determine position information of at least the kitchen appliance or a user device by at least one of the following: 
a sensor configured to determine position information of the kitchen appliance, 
a sensor configured to determine position information of the user device, 
a network location of the kitchen appliance, or 
a network location of the user device,” and further does not expressly teach 
determine a “recipe sequence comprising several recipe suggestions” determined at least based on “the position information and the evaluation of the health data.” 
Chon discloses a method for providing information such as recipe information including determining position information of a user device by a sensor configured to determine position information of the user device (FIG. 2 sensor 210 within electronic device 201, [0044]-[0045]).  Chon further teaches determining a recipe sequence comprising several recipe suggestions ([0065] disclosing that the user guide information may generate an advertisement associated with a meal menu) determined at least based on the position information and health data ([0064]-[0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Chon’s disclosed use of determining user position information and using position information to determine a recipe and/or recipe sequence (e.g., menu) with the kitchen appliance disclosed by Hoffman such that Hoffman’s kitchen appliance is configured to “determine position information of” “a user device by” “a sensor configured to determine position information of the user device” and determining a “recipe sequence comprising several recipe suggestions” determined at least based on “the position information and the evaluation of the health data.”   The motivation would have been to utilize the position information in addition to health information to determine a recipe that is suited to/available at the determined position as disclosed by Chon ([0064]).

As to claim 14, the combination of Hoffman and Chon teaches “[t]he system according to claim 13, 
wherein, 
at least the computing unit or the storage unit can be in communication with at least a further kitchen appliance or the user device in order to record user-specific health data (Hoffman: FIG. 1 microprocessor 20 in communication with smartwatch 22 and smartphone 24; page 3, Description, paragraph beginning with “In a further embodiment of the method, at least one user habit”),
or that a server comprises at least the computing unit or the storage unit (Hoffman: FIG. 1 external disk 34 requires a computing/storage platform for maintaining database based on communication with kitchen appliance 2; page 4, Description, paragraph beginning with “An external disk 34”; page 2, Description, paragraph beginning with “The database may be stored on one or more information carriers”).  

As to claim 15, the combination of Hoffman and Chon teaches “[t]he system according to claim 13, 
wherein, 
the kitchen appliance has an appliance interface by means of which the kitchen appliance can be in communication with at least the computing unit or the storage unit (Hoffman: FIG. 1 kitchen appliance 2 includes interface including communication module 20 in communication with smartwatch 22, smartphone 24, and external disk 34; page 2, Description, paragraphs beginning with “The control unit twelve is” and “An external disk 34”).  

As to claim 16, the combination of Hoffman and Chon teaches “[t]he method according to claim 7, 
wherein, 
the sensor unit at least comprises a user device (Hoffman: FIG. 1 smartwatch 22 and smartphone 24)
or comprises one of the following sensors: 
- Camera, 
- GPS sensor, 
- Scales, 
- Temperature sensor 
- Heart rate monitor, 
- Blood glucose sensor, 
- Blood pressure sensor (FIG. 1 blood pressure sensor 26), 
- Pulse sensor, or 
- Body fat sensor.”


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Chon as applied to claim 1 above, and further in view of Vallance (US 2019/0213914 A1).

As to claim 10, the combination of Hoffman and Chon teaches “[t]he method according to claim 1,” but does not expressly teach “a user group is assigned to the user profile.”  
Vallance teaches a method for selecting recipes based on user health profiles in which “a user group is assigned to the user profile (Hoffman: [0047] and [0100] extended family/friends can be added to profile).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Vallance’s teaching of assigning a user group to the user profile with the method disclosed by Hoffman as modified by Chon.  The motivation would have been to enable the recipe selection methodology to extend to multiple persons and may frequently or occasionally share a meal as disclosed by Vallance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Chon as applied to claim 1 above, and further in view of Li et al., "Intelligent Oven in Smart Home Environment," 2009 International Conference on Research Challenges in Computer Science, 2009, pp. 247-250, December 2009, IEEE 2009.

As to claim 11, the combination of Hoffman and Chon teaches “[t]he method according to claim 1,” and Hoffman discloses activity suggestions in terms of implicit suggestion of consuming food prepare via recipes selected based on the health data but does not explicitly teach,
“Determining an activity suggestion based on the evaluation of the health data, and 
Outputting the activity suggestion.” 
Li teaches a recipe selection method that includes,
“Determining an activity suggestion based on the evaluation of the health data (page 2 (of the attached copy), 2.1 Perspective of the project, paragraph beginning with “The main perspective of the design”; page 2, 2.3 Functionality of our intelligent oven, paragraph beginning with “There are nine major functions” recipe manipulation based on user’s health data and generating exercise program according to recipe) and 
Outputting the activity suggestion (page 2 (of the attached copy), 2.1 Perspective of the project, paragraph beginning with “The main perspective of the design”; page 2, 2.3 Functionality of our intelligent oven, paragraph beginning with “There are nine major functions” (output is implicit in producing and generating the activity suggestion)).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Li’s disclosed method including determining an activity suggestion based on the evaluation of health data with the disclosed recipe selection method of Hoffman as modified by Chon such that the method includes determining an activity suggestion based on the evaluation of health data and outputting the activity suggestion such as via Hoffman’s disclosed user interface (FIG. 1 display device 14).  The motivation would have been to leverage the relations of both nutrition (recipe) and activity health, so that a combination of nutrition and activity information can be output in a manner in which there may be some mutual interrelation as disclosed by Li.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863